      Case 3:18-cv-00817-CWR-FKB Document 143 Filed 05/15/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 BESSIE MOORE                                                                       PLAINTIFF

 V.                                                      CAUSE NO. 3:18-CV-817-CWR-FKB

 JACKSON PUBLIC SCHOOL DISTRICT                                                  DEFENDANTS
 BENJAMIN G. TORREY, II

 ______________________________________


 BESSIE MOORE                                                                       PLAINTIFF

 V.                                                      CAUSE NO. 3:19-CV-883-TSL-RHW

 JACKSON PUBLIC SCHOOL DISTRICT                                                   DEFENDANT


                                             ORDER

       Before the Court is Plaintiff Bessie Moore’s Motion for Consolidation. Docket No. 119.

       During a status conference held on May 8, 2020, and in a text-order entered on May 11,

2020, the Court directed the defendants to file any response to Moore’s motion by May 13, 2020.

JPS’s opposition was filed after this due date, and it did not file a separate motion seeking an

extension. Accordingly, JPS’s opposition is struck as untimely. The motion is ready for

adjudication.

       “Consolidating actions is proper when two or more district court cases involve common

questions of law and fact and the district judge finds that consolidation would avoid unnecessary

costs or delay.” Mills v. Beech Aircraft Corp., 886 F.2d 758, 761–62 (5th Cir. 1989) (citations

omitted); see also Fed. R. Civ. P. 42(a)(1)-(3). “Consolidation is improper if it would prejudice

the rights of the parties,” St. Bernard Gen. Hosp., Inc. v. Hosp. Serv. Ass’n of New Orleans, Inc.,

712 F.2d 978, 989 (5th Cir. 1983), and “may properly be denied in instances where the cases are
      Case 3:18-cv-00817-CWR-FKB Document 143 Filed 05/15/20 Page 2 of 3




at different stages of preparedness for trial,” Mills, 886 F.2d at 762 (citation omitted). “The fact

that a defendant may be involved in one case and not the other is not sufficient to avoid

consolidation.” St. Bernard Gen. Hosp., Inc., 712 F.2d at 989 (citation omitted). “A trial court

has broad discretion in determining whether to consolidate a case pending before it.” Mills, 886

F.2d at 762 (citation omitted).

         These two actions fundamentally involve the same claim: whether JPS retaliated against

Moore for filing a charge of discrimination and retaliation with the U.S. Equal Employment

Opportunity Commission. Moore alleges the same retaliatory conduct from the first action in the

second. The only significant difference is that in the second action Moore claims an additional

materially adverse action: JPS’s decision not to renew Moore’s employment contract. 1

         The cases are asserted under nearly identical theories of recovery (Title VII of the Civil

Rights Act of 1964), will likely utilize many of the same witnesses and records, and involve

common issues of law and fact. Accordingly, the cases should be consolidated.

         The Court hesitates only because the cases are “at different stages of preparedness for

trial.” Id. The second action is at its very early stages, while the first is ready for trial. However,

“[c]onsolidation does not merge the suits into a single action or change the rights of the parties or

make those who are parties in one suit parties in another; rather, . . . the actions maintain their

separate identities.” Mayfield v. American Automobile Ins. Co., No. 5:02-CV-256, 2003 WL

21250935, at *1 (N.D. Tex. May 27, 2003) (quotation marks and citations omitted). To ensure no

prejudice to the parties, the Court will convene the parties to discuss how consolidation might

impact the case going forward.


1
  The Court acknowledges that it would have been ideal for Moore to have included JPS’s failure to renew her
employment contract in the first action. The Court would have ancillary jurisdiction over this additional claim since
it “gr[ew] out of an administrative charge that [was] properly before the court.” Gupta v. E. Texas State Univ., 654
F.2d 411, 414 (5th Cir. 1981).

                                                          2
     Case 3:18-cv-00817-CWR-FKB Document 143 Filed 05/15/20 Page 3 of 3




       Accordingly, IT IS ORDERED that:

       1.      The above styled cases are hereby consolidated for all purposes, including trial.

       2.      In accordance with Local Rule 42, the lower numbered case, No. 3:18-CV-817-

CWR-FKB, shall be the lead case, and that cause number shall be used for future pleadings and

filings for both cases. District Judge Carlton W. Reeves shall be the presiding district judge and

Magistrate Judge F. Keith Ball shall be the presiding magistrate judge for the consolidated cases.

       3.      The Clerk of the Court is directed to make appropriate revisions to the dockets of

these cases.

       SO ORDERED, this the 15th day of May, 2020.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE




                                                3
